Citation Nr: 1439040	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  06-24 541	)	DATE
	`)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a low back disability.
 
3.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease (previous characterized as coronary artery disease) from April 17, 2002, 30 percent disabling from March 3, 2006, 60 percent disabling from February 15, 2012 to November 19, 2012, and 60 percent disabling from March 1, 2013 to October 15, 2013. 

4.  Entitlement to an initial compensable rating for diabetic retinopathy. 

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 13, 2012.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966 and from July 19, 1975, to August 2, 1975.  He served in the Republic of Vietnam from July 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and from a December 2006 rating decision of the VA RO in Los Angeles, California.  The Veteran's case is currently under the jurisdiction of the VA RO in Los Angeles, California. 

The Veteran testified at a Travel Board hearing before the Board in June 2010.  The Board remanded the Veteran's claims for further development in December 2011.  

In September 2013, the Board denied an in initial compensable rating for diabetic retinopathy and granted a rating of 70 percent for PTSD effective February 13, 2012.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, in a June 2014 Order, the Court vacated that portion of the June 2014 Board decision which denied entitlement to an initial compensable rating for diabetic retinopathy and denied a rating in excess of 50 percent for PTSD prior to February 13, 2012.  

In the September 2013 Board decision, the claims of entitlement to service connection for a bilateral knee disability and a low back disability and entitlement to increased initial ratings for ischemic heart disease were remanded for additional development.  

A September 2013 rating decision assigned a temporary total convalescent rating for the Veteran's ischemic heart disease from November 20, 2012, and 60percent disabling from March 1, 2013.  In a December 2013 rating decision, the Appeals Management Center (AMC) in Washington, D.C., increased the Veteran's disability rating for ischemic heart disease to 100 percent effective October 13, 2013, and in a May 2014 rating decision, the AMC granted an earlier effective date of March 3, 2006, for the 30 percent rating for ischemic heart disease.  Because the maximum disability rating possible has not been assigned for the entire appeal period at issue, the appeal for a higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.)
  

FINDINGS OF FACT

1.  The Veteran does not have a bilateral knee disability that is related to active service.

2.  The Veteran does not have a low back disability that is related to active service.

3.  For the period from April 17, 2002 to March 2, 20116, the Veteran's ischemic heart disease was manifested by left ventricular ejection fraction of 78 percent and normal left ventricular systolic function.  

4.  For the period from March 3, 2006 to February 14, 2012, the Veteran's ischemic heart disease was manifested by a metabolic equivalent of task (MET)s level score of 5.9 on an exercise tolerance test.

5.  For the period from February 15, 2012, the Veteran's ischemic heart disease has been manifested by a METs level score of 1 to 3 on an interview-based METs test.  

6.  For the period prior to January 12, 2005, the Veteran's diabetic retinopathy was manifested by objective findings of corrected distance vision of 20/40 or better in each eye.  

7.  From January 12, 2005 to March43, 2012, the Veteran's diabetic retinopathy was manifested by vision in one eye correctable to 20/50 and vision in the other eye correctable to 20/40.   

8.  Since March 5, 2012, the Veteran's diabetic retinopathy has been manifested by objective findings of corrected distance vision of 20/40 or better in each eye.  

9.  For the period prior to November 5, 2008, the Veteran's PTSD was manifested by occupational and social impairment productive of no more than reduced reliability and productivity due to symptoms such as disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

10.  Since November 5, 2008, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, and mood.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral knee disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  For the period from April 17, 2002 to March 2, 2006, the criteria for a rating in excess of 10 percent for ischemic heart disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.31, 4.100, 4.104, Diagnostic Code 7005 (2013).

4.  For the period from March 3, 2006 to February 14, 2012, the criteria for a rating in excess of 30 percent for ischemic heart disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic Code 7005 (2013).

5.  For the period from February 15, 2012, the criteria for a rating of 100 percent for ischemic heart disease are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.31, 4.100, 4.104, Diagnostic Code 7005 (2013).

6.  For the period prior to January 12, 2005, the criteria for a compensable rating for diabetic retinopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.31, 4.79, Diagnostic Codes 6099-6079 (2008).

7.  For the period from January 12, 2005 to March 4, 2012, the criteria for a 10 percent rating for diabetic retinopathy are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.79, Diagnostic Codes 6099-6079 (2008).

8.  For the period since March 5, 2012 (exclusive of the period of a temporary total convalescent rating), the criteria for a compensable rating for diabetic retinopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.31, 4.79, Diagnostic Codes 6099-6079 (2008).

9.  For the period prior to November 5, 2008, the criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).

10.  For the period since November 5, 2008, the criteria for a rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to issuance of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2003, 
October 2003, May 2006, October 2006, October 2008, June 2009, September 2011, and January 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2014 supplement statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

The Veteran contends that he has a bilateral knee disability and a low back disability related to his active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service treatment records (STRs) reflect reports of right knee pain in May 1965.  In early May 1965, the Veteran was seen for a report of fall on his right knee.  He was assessed with chondromalacia patella.  Later in May 1965, the Veteran was seen for a follow-up for a history of a fall on his right knee.  He was noted to have suspected chondromalacia patella of the right knee.  Following a physical examination, an orthopedist diagnosed a normal knee and indicated that the Veteran had a transitional post-traumatic synovitis.  The Veteran's April 1966 separation examination reflects a normal clinical evaluation of the spine and lower extremities.  The Veteran denied arthritis or rheumatism, bone, joint, or other deformity, and recurrent back pain on an April 1966 report of medical history form prepared in conjunction with the separation examination.  

Post-service VA treatment reports reflect diagnoses of degenerative joint disease of the knees in April 2003 and chronic degenerative disc disease of the lower lumbar spine in September 2011.  

At a June 2010 Travel Board hearing, the Veteran testified that he injured his back lifting ammunition in service.  He indicated that he had pain, stiffness, and aching.  He indicated that he sought treatment for his back about a year after he left service.  The Veteran testified that he sought treatment for a right knee injury in service.  He stated that he fell and was treated with a prescription.  He indicated that his right knee injury led to his left knee problems.  He testified that he sought treatment for his knee within a year or two after separation from service.  

Records from the Social Security Administration (SSA) reflect that the Veteran was seen for a report of an injury to his left knee in July 1993.  He was assessed with left anserine bursitis.  A June 2003 magnetic resonance imaging (MRI) of the right knee revealed tears of the posterior horns of the medial and lateral menisci, joint effusion and popliteal cysts, and an osteochondral injury in the medial femoral condyle.  

At a February 2012 VA examination, the Veteran was noted to have diagnoses of degenerative joint disease of the knees and lumbar spondylosis.  The Veteran reported that he began to have knee pain during service and his pain has progressed since that time.  He reported longstanding back pain related to lifting heavy ammunition during service which has progressed since that time.  The examiner opined that it was less likely than not that that the bilateral knee and lumbar spine disabilities were incurred in or caused by service.  The examiner noted that the Veteran's STRs reflect an entry denoting "suspect chondromalacia" which was later refuted by an orthopedic surgery specialist.  The examiner indicated that while there were entries related to knee pain in service, with a specialist stating normal knee, it would be difficult to make a case for arthritic change starting during service.  With regard to the low back disability, there were no entries related to low back pain in service.  The examiner concluded that it was less likely than not that the back and knees would be related to service.  He noted that service likely contributed to a degenerative change but should not be solely attributed to it.  

At an October 2013 VA examination, the examiner noted that the Veteran had a history of a right knee injury in service with a full recovery and a current diagnosis of bilateral degenerative joint disease.  The Veteran also reported a history of chronic low back pain due to the service duty requirement of lifting heavy boxes of ammunition.  He denied seeking treatment for his back during service.  The examiner diagnosed lumbosacral degenerative arthritis, spondylosis.  The examiner concluded that it was less likely than not that the Veteran's bilateral knee and back disabilities were incurred in or caused by service.  The rationale was that the Veteran's STRs did not support the Veteran's claim.   

In a May 2014 addendum opinion, the October 2013 VA examiner reviewed the Veteran's claims file including his STRs and VA treatment reports.  He noted that an orthopedic surgery specialist assessed the Veteran's knees as "normal" during service and there are no records indicating the onset of arthritic changes during service of either the knees or spine.  He opined that it is less likely than not that the Veteran's knee and back disabilities were incurred in service.  His rationale was that although the Veteran has significant pathology of degenerative disease of both knees and his back, there are no records in the STRs to support his claim.  He noted that a review of the Veteran's VA treatment reports indicates other possible etiologies for his degenerative joint disease including but not limited to morbid obesity with a history of a body mass index (BMI) greater than 50 as noted in 2008 and a BMI of 40 noted in 2013.  The examiner stated that chronically increased loads (body habitus and morbid obesity) would more significantly contribute to the Veteran's knee and spine disabilities.  He concluded that it was less likely than not that repetitive stresses of service training and duty such as repeated heavy lifting would contribute to current significant degenerative disease without a history of significant trauma such as fractures or dislocation.  


A.  Bilateral Knee Disability and Low Back Disability

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a bilateral knee disability or a low back disability.

The Board acknowledges that the Veteran is competent to report that he incurred a knee injury with resultant pain and has continued to experience knee pain and lumbar spine symptoms since service.  The Board also acknowledges the lay statements of record indicating the same.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed knee and spine problems during service, and has continued to experience those symptoms since service.  Consequently, the Board finds that the Veteran's reports that he has continued to have knee and spine problems since service are credible. 

However, the Veteran's opinion is insufficient to provide the requisite etiology of the current bilateral knee and lumbar spine disabilities because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's assertions are outweighed by the findings of the VA examiners who found that a continuity of symptoms was not shown following service and that the likely etiology of his current knee and spine disabilities was not related to his service.  Therefore, the Veteran's statements regarding his knee and spine disabilities being related to his active service are not competent as he is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

The only medical opinions of record, those of the February 2010 and October 2013 2014 VA examiners, found that it was less likely that any current bilateral knee disability and a lumbar spine disability were related to the Veteran's active service.  While the February 2012 VA examiner seemed to indicate that the Veteran's service contributed to a degenerative change, the examiner ultimately found that it was less likely than not that the bilateral knee and lumbar spine disabilities were related to service.  Moreover, the October 2013 VA examiner provided a rationale for the opinion that it was less likely than not that the bilateral knee and lumbar spine disabilities were related to service in the April 2014 addendum opinion.  The May 2014 VA opinion is the most probative opinion as to the etiology of the Veteran's current bilateral knee and lumbar spine disabilities as the examiner reviewed the entire claims file, cited to relevant medical evidence, and provided a rationale to support the opinions.  Additionally, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the bilateral knees and lumbar spine manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Consequently, the Board finds that service connection is not warranted because the preponderance of the competent evidence of record is against a finding that a bilateral knee disability or a lumbar spine disability is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a bilateral knee disability and a low back disability and the claims are denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

A.  Ischemic Heart Disease

The Veteran claims that his service-connected ischemic heart disease warrants higher initial ratings.  

Under Diagnostic Code 7005, documented coronary artery disease that causes a workload of greater than 7 METs but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or requires continuous medication warrants a 10 percent disability rating.  Documented coronary artery disease that causes a workload of greater than 5 METs but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or shows evidence of cardiac hypertrophy or dilatation on EKG, ECG, or X-ray warrants a 30 percent disability rating.  Documented coronary artery disease that has resulted in more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  Documented coronary artery disease that has resulted in chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).

A September 2003 entry from Citrus Valley Medical Center reveals that the Veteran underwent a left heart catheterization, left ventriculogram, and a coronary angiogram.  The left ventricular ejection fraction was noted to be 78 percent.  The Veteran was assessed with diffuse two vessel coronary artery disease and normal left ventricular systolic function.  

At an October 2003 VA examination, the Veteran was noted to have undergone a coronary angiogram for management of coronary artery disease in September 2003.  He reported frequent chest pain and fatigue which limited his physical activity.  Following a physical examination, the Veteran was assessed with coronary arterial disease treated with medicine and invasively.   

A March 3, 2006, VA outpatient treatment report reveals that the Veteran achieved a METs level score of 5.9 on an exercise tolerance test. 

At a March 2008 VA examination, the Veteran reported chronic fatigue, dyspnea on exertion, and periodic tachycardia requiring evaluation in the emergency room.  The examiner reviewed the results of the March 2006 exercise tolerance test at which time the Veteran achieved a METs level score of 5.9 and a September 2007 transthoracic echocardiogram which revealed an estimated left ventricular ejection fraction of 65.  The examiner diagnosed the Veteran with atherosclerotic heart disease.  

At a June 2010 Travel Board hearing, the Veteran testified that he took oral medications including baby aspirin and Plavix.  He reported that his heart condition caused him to tire very easily.  He indicated that he was seen by his doctor every three to four months for his heart condition.  He denied any recent hospitalizations for his heart condition.  The Veteran testified that he was advised to avoid heavy lifting and walking fast.  

At a February 2012 VA examination, the Veteran was noted to be on seven different medications for various ailments including high blood pressure, hypertension, and angina.  The examiner performed an interview-based METs test at the examination and indicated that the Veteran achieved a METs level of 1 to 3.  The examiner noted that the results of the March 2008 exercise stress test more accurately reflected the Veteran's cardiac functional level and noted that the current METS level limitation was 30 percent due solely to the Veteran's heart condition.  The examiner also noted that a March 2011 echocardiogram revealed a left ventricular ejection fraction of 70 percent.  The examiner concluded that the Veteran's atherosclerotic heart disease limited the Veteran's ability to perform heavy physical activity but his ability to perform light to moderate physical activity was limited more by other factors such as arthritis and obesity.  The examiner noted that the Veteran stopped working in 2003 at which time he began receiving SSA disability benefits.  The examiner indicated that the Veteran's heart condition would impact his ability to work in that the Veteran reported that he gets tired "real quick" and has shortness of breath and a twinge of chest pain when he urinates or is in a hurry.  

VA outpatient treatment reports reflect that the Veteran was seen for his heart in November 2012 at which time an angiogram showed significant left main artery disease.  The Veteran thereafter underwent a three vessel coronary artery bypass graft (CABG) in early December 2012 and was discharged a week later and seen for follow-up care.  

As an initial matter, the Board notes that the Veteran was awarded a temporary total rating (100 percent) based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30 for ischemic heart disease for the period from November 20, 2012, to February 28, 2013, the period during which he was treated for his CABG.  A 60 percent rating was thereafter reinstated effective from March 1, 2013, to October 15, 2013.  Thereafter, a 100 percent rating was assigned effective October 16, 2013.    

i.  Period since April 17, 2002

The relevant evidence during the time period at issue reveals that a coronary angiogram revealed a left ventricular ejection fraction of 78 percent in September 2003.  The Veteran was assessed with diffuse two vessel coronary artery disease and normal left ventricular systolic function.  At the October 2003 VA examination, the Veteran reported frequent chest pain and fatigue which limited his physical activity.  None of this evidence reflects that a rating in excess of 10 percent is warranted prior to March 3, 2006.

ii.  Period since March 3, 2006

The relevant evidence during the time period at issue reflects that the Veteran achieved a METs level of 5.9 on an exercise tolerance test performed at VA in March 2006.  A September 2007 transthoracic echocardiogram revealed an estimated left ventricular ejection fraction of 65.  None of the evidence reflects that a rating in excess of 30 percent is warranted prior to February 15, 2012.  

iii.  Period since February 15, 2012

The relevant evidence during the time period at issue reflects that the Veteran achieved a METs level of only 1 to 3 on an interview-based METs test performed at a February 2012 VA examination.  While the February 2012 examiner concluded that the Veteran's heart condition was solely attributable to only 30 percent of the METs level limitation, given the fact that a November 2012 angiogram showed significant left main artery disease requiring surgery, the Board will afford the Veteran the benefit of the doubt and award a 100 percent rating for the Veteran's ischemic heart disease effective February 15, 2012, the date of the VA examination.   

B.  Diabetic Retinopathy

The Veteran contends that his service-connected diabetic retinopathy warrants a compensable rating.  A noncompensable evaluation has been in effect since April 2002.

VA treatment reports reflect that the Veteran's distance visual acuity with correction was 20/20 in June 2003.  The Veteran's distant visual acuity with correction for the right eye was reported to be 20/60 and the visual acuity with correction for the left eye was 20/50 on January 12, 2005.  It is not clear if the finding for the left eye included distant visual acuity or near visual acuity.  In April 2006, the Veteran's distant visual acuity with correction was 20/50 and the Veteran's vision with correction was 20/40.  The findings do not specify whether the entries were for the bilateral eyes or the left or right eye.  In December 2008, the Veteran was noted to have visual acuity without correction of 20/50 in the right eye and 20/40 in the left eye.  Again, no findings were included with regard to whether the entries related to distant or near visual acuity.  In February 2010, the Veteran's uncorrected visual acuity was reported to be 20/60 in the right eye and 20/30 in the left eye.  In April 2010, the Veteran underwent a cataract extraction in the right eye.  In May 2010, the Veteran underwent a cataract extraction in the left eye.  In July 2010, the Veteran's uncorrected visual acuity was reported to be 20/40 in the right eye and 20/30 in the left eye.  In September 2010, the Veteran's vision was reported to be 20/80 in the right eye and 20/30 in the left eye with no reference to whether this was corrected or uncorrected or distant or near visual acuity.  In November 2010, the Veteran's uncorrected visual acuity was reported to be 20/30 bilaterally.  In March 2012, the Veteran's uncorrected visual acuity was 20/60 in the right eye and 20/25 in the left eye and in August 2012, the Veteran's vision was reported to be 20/40 without correction and 20/20 with correction.  Again, no findings were included with regard to whether the entries related to distant or near visual acuity.

 At a March 2008 VA eye examination, the Veteran reported blurred vision in both eyes.  His corrected visual acuity was 20/60 in the right eye and 20/30 in the left eye without improvement on pinhole examination.  The examiner diagnosed the Veteran with early cataract changes in both eyes, diabetes without evidence of retinopathy in both eyes, and history of glaucoma with mildly abnormal cup-to-disc ratio in both eyes with normal pressures on examination.  In an undated addendum, the Veteran was noted to have corrected near vision of 20/30 in both eyes.  An examiner indicated that both visual fields were found to be within normal limits with no visual field loss or scotoma in both eyes.  It remains unclear what the Veteran's corrected distance visual acuity was at the time of that examination. 

The Veteran testified at a hearing before the Board in June 2010.  The Veteran testified that he had recently undergone cataract surgery.  He indicated that he was able to see clearly in terms of the "fog" being gone.  However, he indicated that he had floaters in the right eye.  He reported that he had to get a new pair of glasses. The Veteran testified that he was prescribed drops for his eyes.  He stated that he believed that his vision was 20/60 in the right eye and 20/30 or 20/40 in the left eye. 

Treatment reports submitted by the SSA do not include any pertinent findings related to the Veteran's service-connected diabetic retinopathy. 

At a March 5, 2012, VA eye examination, the Veteran's corrected distant vision was 20/40 or better bilaterally and his corrected near vision was 20/50 in the right eye and 20/40 or better in the left eye.  The Veteran was diagnosed with mild diabetic retinopathy bilaterally. 

During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008. 73 Fed. Reg. 66,543 (2008) (codified at 38 C.F.R. §§ 4.75 - 4.79).  However, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the old criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008). 

The Veteran is currently rated under Diagnostic Code 6099-6079 for his service-connected diabetic retinopathy.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  Diagnostic Code 6099 refers to an unlisted disability of the eye.  Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a, Table V (2008).  Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008). 

In this respect, a noncompensable rating is warranted for vision in both eyes that is correctable to 20/40.  A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

i.  Period prior to January 12, 2005

The relevant evidence for the period at issue consists of the June 2003 VA outpatient entry which reflects 20/20 distant visual acuity bilaterally.  Consequently, a compensable rating is not warranted prior to January 12, 2005.

ii.  Period since January 12, 2005

Beginning on January 12, 2005, some of the entries contained in the VA outpatient treatment reports related to the Veteran's visual acuity appear to meet the threshold for a 10 percent rating.  As noted, the rating criteria require that the best distant vision obtainable after the best correction by glasses be used to rate the disability at issue.  While it is unclear whether the entries dated from January 2005 represent the best distant vision obtainable after the best correction by glasses, the Board will afford the Veteran the benefit of the doubt and conclude that the entries contained in the VA outpatient treatment reports meet the rating criteria for a 10 percent rating.  Additionally, the March 2008 VA examiner failed to include the Veteran's best distant vision obtainable after best correction by glasses and as such these findings are not probative.  Consequently, for the period from January 12, 2005, to March 4, 2012, the Board will award a rating of 10 percent for diabetic retinopathy.  

iii.  Since March 5, 2012

Since March 5, 2012, the date of the most recent VA examination, the Veteran's corrected distant vision was reported to be 20/40 or better bilaterally which equates to a noncompensable rating.  

Accordingly, for the period prior to January 12, 2005, the criteria for a compensable rating for diabetic retinopathy are not met.  For the period from January 12, 2005, to March 4, 2012, the criteria for a rating of 10 percent are met for diabetic retinopathy.  Since March 5, 2012, the criteria for a compensable rating for service-connected diabetic retinopathy are not met.

C.  PTSD

The Veteran's PTSD has been rated as 50 percent disabling under Diagnostic Code 9411.  

The criteria of Diagnostic Code 9411 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  A GAF score of 61-70 is defined as some mild symptoms (depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood).  Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Relevant VA outpatient treatment reports reflect that the Veteran was seen for PTSD treatment for the period from June 2005 through September 2012.  The records reflect GAF scores ranging from 35 to 60.  In June 2005, the Veteran was noted to have appropriate hygiene and grooming and he was cooperative with good eye contact.  His speech was spontaneous with normal tone, rate, rhythm and volume.  His affect was constricted with a congruent mood.  His thought process was linear and goal-directed with no suicidal or homicidal ideations or audio or visual hallucinations.  His insight and judgment were reported to be fair.  He was assessed with chronic PTSD and assigned a GAF score of 60.  In August 2005, the Veteran was noted to live with his wife.  He reported that his sleep was fair and his memory and concentration had decreased.  He reported nightmares and flashbacks as well as periods of irritability.  Mental status examination revealed adequate grooming, normal speech, fair insight and judgment, and the Veteran was oriented in three spheres.  He was assessed with chronic PTSD and assigned a GAF score of 55-59.  The examiner indicated that the Veteran's PTSD symptoms were moderate. Similar findings were reported in October 2005.  The Veteran was noted to have a slightly constricted affect with linear thought process at that time. 

In January 2006, the Veteran's irritability was noted to have improved but he reported some difficulty concentrating.  His sleep was noted to be suboptimal with three to four hours per night.  Mental status examination revealed that the Veteran was adequately groomed and cooperative with a full affect, linear thought process, and fair insight and judgment.  He was oriented in three spheres.  He was assigned a GAF score of 65 at that time.  In June 2006, the Veteran was noted to be irritable and anxious with increased nightmares and intrusive thoughts due to the war in Iraq. 
 Mental status examination revealed that he had adequate grooming and hygiene.   He had good eye contact, a constricted affect, linear thought process, and fair insight and judgment.  He was alert and oriented in three spheres.  The examiner assigned a GAF score of 55 at that time.  In August, September, and December 2006, the Veteran was noted to be alert and oriented in three spheres with normal rate, rhythm and volume of speech.  His thought process was linear and his affect was constricted. His insight and judgment were fair and his thought content was devoid of suicidal and homicidal ideation, hallucinations, and delusions.  He was assessed GAF scores of 60, 58, and 60, respectively, at those times. 

In January and February 2007, the Veteran was alert and oriented in three spheres, he was well-groomed and dressed, his speech was normal, his affect was minimally constricted, his thought process was linear, and his insight and judgment were good.  There was no evidence of suicidal or homicidal ideations, hallucinations, or delusions.  He was assigned a GAF score of 60 at those times. 

In February and June 2008, the Veteran was noted to have fluctuating mood more on the depressed side.  His sleep was interrupted by nightmares.  He was noted to have been married for more than forty years.  He reported that he heard thoughts or audio hallucinations of someone talking to him.  It is of note that the examiner indicated that there were no auditory hallucinations present on mental status examination.  Mental status examination revealed good cooperation and eye contact, moderate psychomotor retardation, slow monotonous speech, blunted affect, linear thought process, and poor insight and judgment.  The Veteran denied suicidal and homicidal ideations, delusions, and audio and visual hallucinations.  He was alert and oriented in three spheres.  He was assigned a GAF score of 35 at those times.  A group therapy entry dated in October 2008 indicates that the Veteran's grooming was fair.  He was cooperative with good eye contact and decreased spontaneous movement.  His speech was slow and monotonous with mild volume and increased latency.  His affect was blunted, his thought process was linear, he was oriented in three spheres, and his insight and judgment were reported to be poor.  There were no suicidal or homicidal ideations or auditory or visual hallucinations. He was assessed with a GAF score of 35.  The examiner indicated that the Veteran had PTSD with questionable psychotic features.  However, the examination does not indicate that any psychotic features were present.  At a group session in November 2008, a GAF score of 35 was also assigned.  In June 2009, the Veteran reported recurrent intrusive thoughts, flashbacks, exaggerated startle response, and irritability as well as poor sleep and nightmares.  Mental status examination revealed adequate grooming, a cooperative attitude, good eye contact, a frustrated mood, normal speech, linear and goal-directed thought process, no delusions or suicidal or homicidal ideations, fair to good insight and judgment and the Veteran was alert and oriented.  He was assigned a GAF score of 45. 

In February and March 2010, similar findings were reported.  On two occasions in September 2010, the Veteran was noted to have a depressed mood with mild constriction.  He had normal speech, adequate grooming, a cooperative attitude, linear and goal-directed thought process, and fair to good judgment at those times.  He was assessed with a GAF score of 45 on both occasions.  Similar findings were reported in November 2010. 

In June, July, and September 2011, the Veteran was noted to have periodic recurrent intrusive thoughts, flashbacks, an exaggerated startle response, and he was irritable.   Mental status examination revealed adequate grooming and casual dress, a cooperative attitude, mild constriction of affect, normal speech, linear and goal-directed thought process, no delusions, no suicidal or homicidal ideations or audio or visual hallucinations, and fair to good judgment.  The Veteran was alert and oriented in three spheres.  The Veteran was assigned a GAF score of 45 at those times.  In November 2011, the Veteran was noted to attend bi-monthly group therapy sessions. 

In January, May, and July 2012, the Veteran was noted to have good grooming and casual dress, a cooperative attitude with good eye contact, mildly constricted affect, normal speech, linear and goal-directed thought process, no delusions, no homicidal or suicidal ideations, and no auditory or visual hallucinations.  He was alert and oriented and his insight and judgment were fair.  He was assigned a GAF score of 45 at those times.  In February 2012, the Veteran reported an incident in a parking lot where he had a verbal altercation with someone over a parking spot. 

In November 2012, the Veteran's treating psychiatrist indicated that the Veteran was under his care for chronic PTSD and has tried multiple psychotropic medications without noticeable benefits.  He noted that the Veteran had recurrent intrusive thoughts, periodic flashbacks, easy startle response, and irritability.  He reported that the Veteran avoided interaction with people but volunteered at VA once a week to call veterans to remind them of their appointments.  The psychiatrist assigned a GAF score of 45. 

At a VA PTSD examination in November 2006, the Veteran reported that his wife and children are supportive about his PTSD symptoms which help him to get aggravated less.  The Veteran indicated that he avoided crowds, watched sports, was close with his family and group members in his PTSD group, and attended church.  He said he watched sports and stayed home with his family most of the time and liked to have "alone time."  He denied a history of suicide attempts and a history of violence/assaultiveness.  Clinical evaluation of the Veteran revealed that the Veteran was clean and neatly groomed with a friendly and cooperative attitude. His affect was normal, his psychomotor activities were unremarkable, his mood was agitated and he was oriented in three spheres.  His thought process was racing and his thought content was unremarkable.  He did not have delusions and his judgment and insight were intact.  The Veteran was noted to have nightmares that woke him up, no hallucinations, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks and no homicidal or suicidal thoughts.  His impulse control was good and he denied episodes of violence.  He was able to maintain minimum personal hygiene and his memory was normal.  The examiner indicated that the Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of the event, recurrent distressing dreams of the event, and intense psychological distress and physiological reactivity on exposure to internal or external cues that symbolized the traumatic event, efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that aroused recollections of the event, markedly diminished interest or participation in significant activities, and a sense of foreshortened future.  The Veteran also endorsed difficulty falling/staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran was noted to have retired in 2002 due to physical problems.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 54. 

At a VA PTSD examination in November 2008, the Veteran reported that he was married and had contact with his three children and five grandchildren.  He endorsed irritability and a desire to isolate from them at times.  He reported losing his temper with his wife daily and indicated that he avoided crowds and loud noises.   The Veteran indicated that his family was very supportive of his problems related to PTSD.  The Veteran stated that he had two good friends with whom he spent time weekly, either at his home or occasionally at restaurants.  He indicated that he attended church once or twice a month, watched sports on television, and accompanied his wife on errands.  He denied a history of suicide attempts and violence/assaultiveness.  Clinical evaluation of the Veteran revealed that he was clean and casually dressed.  His psychomotor activity was noted to be lethargic, his speech was impoverished and slow, his attitude was cooperative, his affect was constricted, and his mood was dysphoric.  He was oriented in three spheres, his thought process was evasive, tangential, and his thought content was unremarkable.  There were no delusions present and his judgment and insight were intact.  He denied hallucinations and did not exhibit any inappropriate behavior. There was no evidence of obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was reported to be fair and he was reported to be verbally aggressive toward his wife and others.  The Veteran's spouse reported that he was unconcerned with his hygiene and may go up to three days without showering unless prompted by her.  His memory was reported to be normal.   The examiner indicated that the Veteran's PTSD symptoms included recurrent and intrusive distressing recollections of the event, recurrent distressing dreams of the event, and intense psychological distress and physiological reactivity on exposure to internal or external cues that symbolized the traumatic event, efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that aroused recollections of the event, markedly diminished interest or participation in significant activities, and a sense of foreshortened future.  The Veteran also endorsed difficulty falling/staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran was noted to be retired due to physical problems.  The examiner diagnosed the Veteran with recurrent PTSD and assigned a GAF score of 50. 

At a hearing before the Board in June 2010, the Veteran testified that he received treatment for his PTSD at VA.  The Veteran indicated that he had panic attacks once or twice weekly.  He also reported that he had flashbacks daily, a good relationship with his children, and obsessively checked the lock on his door at night.  He testified that his PTSD caused him to get upset and aggravated when dealing with his spouse.  He stated that he avoided people but had a good relationship with his neighbors and had difficulty sleeping at night.

i.  Period prior to November 5, 2008

For the period prior to November 5, 2008, having reviewed the complete record, the Board finds that the preponderance of the evidence is against granting a rating in excess of 50 percent.  The medical evidence, consisting of VA outpatient treatment reports dated from June 2005 to November 2008 and a VA examination report dated in November 2006, demonstrates findings consistent with anger, irritability, anxiety, panic attacks, and disturbances of motivation and mood.  However, the Veteran's disability was not manifested by suicidal ideation, obsessional rituals which interfered with routine activities, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or an overall level of symptomatology supportive of a higher rating.

The Board finds that the evidence supports no more than a 50 percent rating under Diagnostic Code 9411 for this time period at issue, which contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as impairment of judgment, disturbances of motivation and mood, and difficulty maintaining effective relationships.  The evidence does not indicate that the Veteran's PTSD was manifested by persistent delusions, obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene as none of those symptoms are shown in the record.  The Board acknowledges that the Veteran indicated that he heard voices at entries dated in February and June 2008. 
However, mental status examinations revealed no auditory or visual hallucinations at those times and all other entries are negative for any reference to auditory hallucinations.  The Veteran's symptoms best approximate occupational and social impairment with reduced reliability and productivity.  Consequently, the Board finds that the greater weight of the evidence is against granting an evaluation in excess of 50 percent at any point during this time period at issue. 

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from 35 to 60 for the time period at issue which contemplate moderate to severe symptoms.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations. In this case, the clinical findings during the time period at issue do not substantiate a GAF score indicative of more than moderate symptomatology.  The evidence does not establish that the Veteran's PTSD symptomatology resulted in major deficiencies or met or approximated the symptomatology for a rating greater than 50 percent.  The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than a 50 percent rating.

Accordingly, the Board finds that the criteria for a rating higher than 50 percent for the period prior to November 5, 2008, have not been met.  The preponderance of the evidence is against the claim for increase and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ii.  Period since November 5, 2008

For the period from November 5, 2008, having reviewed the complete record, the Board finds that the preponderance of the evidence warrants a grant of a 70 percent rating.  The medical evidence, consisting of VA treatment reports dated since June 2009 and VA examination reports dated in November 2008 and February 2012, demonstrates findings consistent with depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, impaired impulse control, difficulty in adapting to stressful circumstances, and neglect of personal appearance which resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the Veteran's disability was not manifested by total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name, or an overall level of symptomatology supportive of a higher rating.

 The Board finds that the evidence supports a rating of 70 percent and no more under Diagnostic Code 9411 for the time period at issue, which contemplates occupational and social impairment with deficiencies in most areas.  The evidence 
does not indicate that the Veteran's PTSD was manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation or own name or other symptoms approximating a greater level of impairment.  Consequently, the Board finds that the greater weight of the evidence is against granting an evaluation in excess of 70 percent at any time during the time period at issue. 

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores ranging from 45 to 50 which contemplate serious symptoms to evidence of impairment of reality.  GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.  In this case, the clinical findings during the time period at issue do not substantiate a GAF score indicative of more than severe symptomatology as there was no evidence of impairment of reality.  The Board finds that the clinical findings of record demonstrate a degree of impairment consistent with no more than a 70 percent rating.

 Accordingly, the Board finds that the criteria for a rating of 70 percent and no more since November 5, 2008, have been met. 

D. Extraschedular Consideration

 The Board has considered whether an extraschedular rating is warranted in this case. The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2013).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

 The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected ischemic heart disease, diabetic retinopathy, and PTSD markedly interfere with employment, beyond that contemplated in the assigned rating, or warrant frequent periods of hospitalization.  None of the examiners of record have indicated that the Veteran's service-connected disabilities markedly interfered with his employment.  As noted above, the Veteran is unemployed due to various physical ailments.  Although the most recent VA psychiatric examiner indicated that the Veteran's PTSD likely kept him from performing to his optimal abilities, that finding is not tantamount to marked interference with employment.  Similarly, while the February 2012 examiner noted that the Veteran tired easily when he exerted himself, that finding is not tantamount to marked interference with employment.  Moreover, the service-connected ischemic heart disease, diabetic retinopathy, and PTSD have not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown.  38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for a low back disability is denied.
 
Entitlement to an initial rating in excess of 10 percent for ischemic heart disease from April 17, 2002, and as 30 percent disabling from March 3, 2006, is denied.  

A 100 percent rating is warranted for ischemic heart disease effective February 15, 2012, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an initial compensable rating for diabetic retinopathy is denied prior to January 12, 2005.

A 10 percent rating, but no higher, for diabetic retinopathy is granted from January 12, 2005 to March 4, 2012, subject to controlling regulations applicable to the payment of monetary benefits.  

A noncompensable rating for diabetic retinopathy is warranted effective March 5, 2012.   

Entitlement to a rating in excess of 50 percent for PTSD prior to November 5, 2008, is denied.  

A 70 percent rating, but no higher, for PTSD is granted effective November 5, 2008, subject to controlling regulations applicable to the payment of monetary benefits.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


